Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Examiner’s Comment
The EPO search report dated 04 October 2021 in corresponding application EP 21174522 indicates references that teach claim 7. The Examiner cannot find evidence of such teachings in the cited references. The most relevant findings are described below.
EP 3848561 teaches “The additive manufacturing process can use any metal or alloy that can tolerate the high temperature and pressure environment of a gas turbine engine for the expected useable life of the vehicle, such as, for example, nickel based alloys like Inconel® 625 and ceramic based materials” ([0013]), but does not teach spars infiltrated with ceramics.
US 2019/249570 teaches that components can be additively manufactured from ceramics ([0035], [0036]), but does not teach spars infiltrated with ceramics.
EP 3379148 teaches “The liner panels 72, 74 may be manufactured of, for example, a nickel based super alloy, ceramic or other high temperature materials such as Ceramic Matrix Composite” ([0038]) but does not teach spars infiltrated with ceramics.
WO 2015/077600 contains no reference to carbide, nitride, oxide, graphite, carbon, silicon, slurry, infiltration, nor ceramic. The text and drawings do not teach a lattice, network, spar, nor a rod, so the reference does not teach spars infiltrated with ceramics.
Conclusion

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Courtney Heinle can be reached on (571) 270-3508. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TOPAZ L. ELLIOTT/Examiner, Art Unit 3745